Citation Nr: 0918790	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  04-28 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to service connection for a vision condition, 
to include myopia and presbyopia, including as due to an 
undiagnosed illness.

2.	Entitlement to service connection for a mental disorder 
(claimed as mood swings, sleep disturbance, fatigue, 
irritability, anxiety, and sadness), to include post-
traumatic stress disorder (PTSD), including as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to April 
1993 (including Southwestern Asia service in support of the 
Persian Gulf War from December 1990 to June 1991).

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in February 2009.  A 
transcript of the hearing is associated with the claims file.  
During the hearing, he submitted additional evidence with a 
waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 
(2008).


FINDINGS OF FACT

1.	The Veteran had active military service in the Southwest 
theater of operations during the Persian Gulf War.

2.	The Veteran's vision disorder is attributable to known 
clinical diagnoses of myopia and presbyopia, and to a 
temporary side effect of his medications.

3.	The Veteran's myopia and presbyopia are not diseases or 
injuries within the meaning of applicable legislation.

4.	The Veteran's a mental disorder (claimed as mood swings, 
sleep disturbance, fatigue, irritability, anxiety, and 
sadness) is attributable to a known clinical diagnosis of 
PTSD.

5.	The Veteran did not engage in combat.

6.	The record does not include credible supporting evidence 
for the Veteran's claimed in-service stressors.


CONCLUSION OF LAW

1.  A vision condition, including as due to an undiagnosed 
illness, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2008).

2.  Service connection for myopia and presbyopia is precluded 
by law.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(c) (2008).

3.  A mental disorder, to include PTSD, including as due to 
an undiagnosed illness, was not incurred or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1117, 
1131  (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II); see 73 Fed. 
Reg. 23353 (Apr. 30, 2008) (amends the provisions of 38 
C.F.R. § 3.159(b) to remove the "fourth element" of the 
notice requirement from the language of that section).  VCAA 
requires that a notice in accordance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini II, 18 
Vet. App. at 115.  

VA satisfied the notice requirements of the VCAA by means of 
August 2002 and October 2003 letters.  These letters informed 
the Veteran of the types of evidence not of record needed to 
substantiate his claims and also informed him of the division 
of responsibility between the Veteran and VA for obtaining 
the required evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present case, the Veteran was provided with Dingess notice in 
a March 2006 letter.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment and personnel 
records, VA treatment records, private medical records, and 
statements of the Veteran and his representatives have been 
associated with the record.  The Veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his appeal.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses that became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011; and by 
history, physical examination, and laboratory tests cannot be 
attributable to a known clinical diagnosis.  See 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1).

A "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): an undiagnosed illness; 
a medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms; 
and any diagnosed illness that the Secretary determines.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i); see also 74 Fed. 
Reg. 15,063 (April 2, 2009)(as of April 2009 the Secretary 
has declined to extend presumptive service connection to 
Persian Gulf veterans for any diagnosed diseases, including 
Al Eskan disease, idiopathic acute eosinophilic pneumonia, 
wound and nosocomial infection, mycoplasmas, and any illness 
based on exposure to biologic warfare agents.).  Objective 
indications of a chronic disability include both signs in the 
medical sense of objective evidence perceptible to an 
examining physician and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Disabilities that have existed for six months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a six-month period will be 
considered chronic.  A chronic disability resulting from an 
undiagnosed illness referred to in this section shall be 
rated using evaluation criteria from the VA's Schedule for 
Rating Disabilities for disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service connected for the 
purposes of all laws of the United States.  38 C.F.R. 
§ 3.317(a)(6).

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to, 
fatigue, unexplained rashes or other dermatological signs or 
symptoms, headaches, muscle pain, joint pain, neurological 
signs and symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317(d)(1).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Vision Disorder Claim

The Veteran's service personnel records show that he received 
imminent danger pay from December 1990 to June 1991 for 
service in Southwestern Asia.  The Veteran was also awarded 
the Southwest Asia Campaign Medal for his service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Therefore, the Veteran is a "Persian Gulf veteran" 
pursuant to the definition in 38 C.F.R. § 3.317(d)(1).

The Veteran contends that his vision problems are 
manifestations of a chronic disability resulting from his 
service in the Persian Gulf War.

Service treatment records from September 1977 show a small 
abscess on the left upper eyelid.  Service treatment records 
from September 1981 show a diagnosis of chalazion (cyst) of 
the upper left eyelid.  Service treatment records from July 
1982 show a diagnosis of refraction error and a chalazion of 
the left upper eyelid.  The cyst was removed in September 
1982.  Service treatment records from June 1985 and December 
1985 show a diagnosis of conjunctivitis in the left eye.  The 
Veteran's March 1993 separation examination shows that the 
Veteran wears reading glasses and has 20/35 vision in his 
right eye and 20/40 vision in his left eye.  Army hospital 
records from July 2001 show complaints of sticky, matted 
eyelashes and a diagnosis of blephatitis and conjunctivitis.  
There were no ulcerations, no photophobia, no excess tearing, 
and no signs of dacryolitis.  The Veteran's visual acuity was 
given as 20/20.

In October 2004, the Veteran underwent a VA medical 
examination.  Following a review of the service treatment 
records and examination of the Veteran, the VA examiner 
opined that the Veteran's sunlight sensitivity, variable 
vision, and other problems are a side effect of his PTSD 
medication and possibly his sinusitis medication.  The 
examiner noted that these symptoms are temporary as they 
clear when the medication is stopped.  The examiner also 
noted that the Veteran's claimed eye twitch was due to stress 
and lack of sleep.  The examiner found that the Veteran's 
retinitis pigmentosa changes in the macula were the result of 
unprotected eyes in the snow.  The examiner further found no 
indication of conjunctivitis, blepharitis, chalazion, or any 
other current eye disability.

The objective medical evidence reveals that the symptoms of 
dry eyes, sunlight sensitivity, variable vision, and impaired 
vision can be attributable to known clinical diagnoses.  
Specifically, as evidenced by the findings of the October 
2004 examination, the Veteran's dry, burning eyes, sunlight 
sensitivity, and variable vision have been attributed to a 
side effect of his medications, particularly his PTSD 
medication.  As for his vision impairment, that has been 
attributed to myopia and presbyopia.  Therefore, the 
requirements for entitlement to service connection under the 
provisions of 38 C.F.R. § 3.317 are not met.

As a drug side effect, the Veteran's eye symptoms are 
temporary and do not constitute a current disability.  
Likewise, to the extent that the Veteran has been diagnosed 
with presbyopia and myopia, the Board notes that congenital 
or developmental defects, such as refractive error of the 
eye, are not diseases or injuries within the meaning of 
applicable legislation.  See 38 C.F.R. § 3.303(c).

Mental Disorder Claim

Although the Veteran has requisite service in the Southwest 
Asia Theater of operations, his complaints insomnia, 
depression, irritability, anxiety, sleep disturbance, 
exhaustion, and sadness have been attributed to post-
traumatic stress disorder (PTSD).  See October 2004 VA 
examination, September 2004 private counselor's letter, and 
February 2004 private psychiatric diagnostic evaluation.  The 
October 2004 VA examiner diagnosed the Veteran with PTSD and 
stated, "No other psychiatric or mental disorder noted at 
this time."  The Board notes that the Veteran's service 
treatment records from October 1986 show inpatient treatment 
for depression associated with marital problems and alcohol 
abuse that appears to have resolved prior to his March 1993 
separation examination, which notes no psychiatric 
abnormalities.  As the Veteran does not have a current 
diagnosed psychiatric condition other than PTSD, this 
psychiatric treatment is irrelevant to the current issue.

Inasmuch the Veteran's mental disorder has been attributed to 
a known clinical diagnosis, the undiagnosed illness 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not 
apply to the instant case.  The question of whether service 
connection is warranted for PTSD is addressed immediately 
below.

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with § 4.125(a) (i.e., 
DSM-IV), (2) a link, established by medical evidence, between 
current PTSD symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

Evidence to support a PTSD claim must be evaluated in light 
of the places, types and circumstances of service as 
evidenced by service records, the official history of each 
organization in which the veteran served, the military 
records and all pertinent medical and lay evidence.  The 
requirements vary depending upon whether or not the veteran 
engaged in combat with the enemy.  38 U.S.C.A. § 1154(b); 38 
C.F.R. §§ 3.303, 3.304(f).  If there is no combat experience, 
or if there is a determination that the veteran engaged in 
combat but the claimed stressor is not related to such 
combat, there must be independent evidence to corroborate the 
veteran's statement as to the occurrence of the claimed 
stressor.  It is not sufficient to simply rely on service in 
a combat zone.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  
The stressor must be of such gravity that it would evoke the 
symptoms in almost anyone, for example, serious threat to 
one's life or physical integrity or seeing another person 
seriously injured or killed as the result of an accident or 
physical violence.  The existence of a recognizable stressor 
or accumulation of stressors must be supported by evidence.  
Id.

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In March 2003, a VA certified nurse practitioner diagnosed 
the Veteran with PTSD based on his Persian Gulf experience.  
This diagnosis was confirmed by a VA psychologist in April 
2003.  This satisfies the first two elements of a PTSD 
service connection claim, which are a medical diagnosis of 
PTSD and a link connecting that disorder with his claimed in-
service stressors.  38 C.F.R. § 3.304(f).

The third requirement is credible supporting evidence that 
the claimed in-service stressor occurred.  Id.  Although the 
VA psychologist and the Veteran's private doctors have stated 
that the PTSD was linked to the Veteran's service in the 
Persian Gulf, a medical professional's opinion based on a 
post-service examination of a veteran is not competent 
evidence that an in-service stressor occurred.  Cohen v. 
Brown, 10 Vet. App. 128, 145 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996); see also Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (holding a health care professional's 
acceptance of the Veteran's description of his active duty 
experience as credible when diagnosing him as suffering from 
PTSD is not dispositive).

The Veteran's DA Form 2-1 shows no awards indicative of 
combat.  The Veteran contends that he witnessed a Saudi 
machine gunner open fire on a crowd of Iraqi refugees who 
were crowding a water truck, killing 200 people.  At his 
October 2004 VA medical examination, the Veteran cited the 
additional stressors of seeing dead bodies on the roadways in 
Saudi Arabia, nightly bombings, and an incident where his 
patrol administered first aid to a child whose legs had been 
blown off after stepping on a landmine.  At the February 2009 
Travel Board hearing, the Veteran testified to additional 
stressors he encountered in his position as part of the 
military police force.  Specifically, several accident scenes 
he investigated, a murder investigation, and witnessing a 
young woman's suicide while in Germany.  

VA contact the Veteran in October 2003 and October 2007, 
requesting further information pertaining to the alleged 
stressors.  In May 2008, after receiving no response from the 
Veteran to either letter, the Joint Services Records Research 
Center issued a Formal Finding of a lack of information 
required to corroborate the claimed stressors.  Without the 
Veteran's cooperation, there cannot be any attempts to verify 
his claimed stressors.

Credible supporting evidence that any of the claimed in-
service stressors occurred cannot be obtained.  Thus, element 
(3) cannot be satisfied.  Therefore, service connection for 
PTSD cannot be established.  In reaching this decision, the 
Board has determined that application of the benefit-of-the-
doubt doctrine is not applicable because the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for a vision condition, to 
include myopia and presbyopia, including as due to 
undiagnosed illness is denied.

Entitlement to service connection for a mental disorder 
(claimed as mood swings, sleep disturbance, fatigue, 
irritability, anxiety, and sadness), to include post-
traumatic stress disorder, including as due to undiagnosed 
illness is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


